Citation Nr: 1761030	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, prior to July 13, 2016, and in excess of 30 percent thereafter for left knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent, prior to July 13, 2016, and in excess of 20 percent therefrom for right knee chondromalacia.

3.  Entitlement to an effective date earlier than July 13, 2016, for the assignment of a 30 percent evaluation for left knee chondromalacia.

4.  Entitlement to an effective date earlier than July 13, 2016, for the assignment of a 20 percent evaluation for right knee chondromalacia.

5.  Whether new and material evidence has been presented to reopen a previously denied claim for service connection for right ear hearing loss disability and, if so, whether the claim may be granted.

6.  Entitlement to service connection for left ear hearing loss disability.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

To the extent that the RO found that new and material evidence had been submitted to reopen the bilateral hearing loss claim, it is noted that the Board must determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At his July 2017 hearing on appeal before the Board, prior to the promulgation of a decision in the appeal, the Veteran stated that he seeks a withdrawal of the issue of entitlement to an evaluation in excess of 10 percent prior to July 13, 2016, and in excess of 30 percent therefrom for left knee chondromalacia.

2.  At his July 2017 hearing on appeal before the Board, prior to the promulgation of a decision in the appeal, the Veteran stated that he seeks a withdrawal of the issue of entitlement an evaluation in excess of 10 percent prior to July 13, 2016, and in excess of 20 percent therefrom for right knee chondromalacia.

3.  Prior to July 13, 2016, it is not factually ascertainable that the Veteran's left knee disability met the schedular criteria for the assignment of a 30 percent evaluation.

4.  Prior to July 13, 2016, it is not factually ascertainable that the Veteran's right knee disability met the schedular criteria for the assignment of a 20 percent evaluation.

5.  The claim for service connection for right ear hearing loss disability was denied in a July 1973 unappealed rating decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

6.  Tinnitus is attributable to service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an evaluation in excess of 10 percent prior to July 13, 2016, and in excess of 30 percent therefrom for left knee chondromalacia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement an evaluation in excess of 10 percent prior to July 13, 2016, and in excess of 20 percent therefrom for right knee chondromalacia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for an effective date earlier than July 13, 2016, for the assignment of a 30 percent disability evaluation for left knee disability are not met.  38 U.S.C. §§ 5101, 5107, 5110, 5111 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date earlier than July 13, 2016, for the assignment of a 20 percent disability evaluation for right knee disability are not met.  38 U.S.C. §§ 5101, 5107, 5110, 5111 (2012); 38 C.F.R. § 3.400 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Knees - Claims Withdrawn by Appellant

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his July 2017 hearing on appeal before the Board, the Veteran indicated that he sought to withdraw the claims of entitlement to increased evaluations for the knees and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

II.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

III.  Effective Dates

The Veteran seeks an effective date earlier than July 13, 2016, for the assignment of a 30 percent evaluation for left knee chondromalacia and for the assignment of a 20 percent evaluation for right knee chondromalacia.  He testified in July 2017 that an effective date of 2010 was warranted for each knee because "I started showing the problems in 2010."  It was noted that his claim was initially filed on December 15, 2010, and he essentially argues that he met the criteria for the 30 and 20 percent ratings for disability of the left and right knees, respectively, since he filed his claim for increase.  See Hearing Transcript at 4.

Legal Criteria

The law specifies that, unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1) (2017).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims has held it is axiomatic that, in the latter circumstance above, the service- connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  It appears that Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S.C. §5110 (b)(2).  Stated differently, 38 U.S.C. § 5110 (b)(2) is a partial exception to 38 U.S.C. § 5110a.  This would be consistent with the language of 38 U.S.C. § 5110a "unless specifically provided otherwise in this chapter."

Also, with regard to the terms "application" or "claim," the Board notes that, once a formal claim for compensation has been granted, receipt of a VA hospitalization report, a record of VA treatment, or a record of hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that, when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  Under 38 C.F.R. § 3.157 , once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year thereafter.

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than July 13, 2016, for the award of a 30 percent evaluation for left knee disability and a 20 percent evaluation for right knee disability.  Although a formal claim for increase was received by VA prior to July 13, 2016, the Veteran did not meet the schedular criteria for a higher evaluation prior to July 13, 2016, and it is not factually ascertainable any time prior to this date (including the year prior to the date of claim) that an increased evaluation for left or right knee disability was warranted.

The record shows that service connection for bilateral knee chondromalacia was granted in a July 1973 rating decision.  A 10 percent evaluation was assigned the left knee and a noncompensable evaluation was assigned the right knee, effective from March 21, 1973.  In November 2009, VA received a claim for increase for each knee.  A March 2010 rating decision denied an evaluation in excess of 10 percent for left knee disability under Diagnostic Code 5010-5260, and granted a 10 percent evaluation for right knee disability under Diagnostic Code 5260.  A letter dated in March 2010 notified the Veteran of that decision.

On December 13, 2010, VA received from the Veteran VA Form 21-526b (Veteran's Supplemental Claim for Compensation).  The Veteran requested an increased evaluation for left and right knee disabilities.  An October 2012 rating decision granted a temporary total evaluation under 38 C.F.R. § 4.30 for left knee disability from October 12, 2010, to December 1, 2010; the 10 percent evaluation for left knee disability was continued from December 1, 2010.  At this time, an evaluation in excess of 10 percent for right knee disability was denied.  The Veteran appealed the October 2012 rating decision.  The Veteran underwent a VA knee examination in July 2016.  In a July 2016 rating decision, the RO granted a 30 percent evaluation for left knee disability and a 20 percent evaluation for right knee disability, each from July 13, 2016-the date of the VA examination which showed that left knee disability was manifested by limitation of flexion to 15 degrees or less, and that right knee disability was manifested by limitation of extension to 15 degrees or more.

Report of VA examination dated in July 2016 reflects range of motion testing for each knee.  The right knee had flexion limited to 115 degrees and extension limited to 15 degrees.  The left knee had flexion limited to 100 degrees and extension limited to 20 degrees.  Under VA's Rating Schedule, limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees, and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Neither the lay nor the medical evidence reflect that the Veteran's knee disabilities met the schedular criteria based on limitation of motion, or any other criteria, prior to July 13, 2016.  Notably, a VA treatment record dated in July 2010 reflects left knee flexion to 140 degree and full extension.  See Medical Treatment Record - Government Facility (May 2011).  Normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Report of VA knee examination dated in March 2011 shows bilateral knee flexion to 130 degrees and extension to 0 degrees with no decrease on repetitive use testing and findings for stable ligaments.

The Board acknowledges the MRI reports dated in October 2010.  See Medical Treatment Record - Government Facility (December 2010).  However, while the evidence shows a meniscal tear pre and post operative, this evidence does not address the schedular criteria for increase and does not show that the Veteran met the schedular criteria for the higher ratings prior to VA examination in July 2016.

The Board also acknowledges the Veteran's report of pain.  This is well documented in treatment records and his sworn testimony.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As such, this evidence does not address the schedular criteria for increase or show that the Veteran met the schedular criteria prior to VA examination in July 2016.

In summary, the evaluations were awarded based on July 2016 VA examination findings showing limitation of motion that meets the criteria for a 30 percent evaluation for the left knee and a 20 percent evaluation for the right knee.  There are no earlier records that show findings that more nearly reflect the criteria for a 30 percent evaluation for the left knee or a 20 percent evaluation for the right knee.

Accordingly, as it is not "factually ascertainable" that the Veteran's knee disabilities met the criteria for the increased evaluations prior to July 13, 2016, the claims are denied.  38 C.F.R. § 3.400(o)(1),(2).  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C. § 5107(b); Gilbert, supra.

IV.  Previously Denied Claims - Petitions to Reopen

The Veteran seeks service connection for bilateral hearing loss.  The claim for service connection for right ear hearing loss disability was denied in a July 1973 rating decision.  VA notified the Veteran of that decision and no appeal was received.  VA received a claim for compensation for bilateral hearing loss disability in November 2009.  See VA From 21-4138 (November 2009).  This was accepted as a request to reopen the previously denied claim for right ear hearing loss disability.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  The exception to this rule is 38 U.S.C. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 3.156(a).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for right ear hearing loss disability.  The Veteran's July 2017 sworn testimony constitutes new and material evidence in this matter.  This evidence is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.  Therefore, as new and material evidence to reopen the previously disallowed claim has been submitted, the petition to reopen is granted.

V.  Service Connection

The Veteran seeks service connection for bilateral tinnitus.  He testified in July 2017 that he believes he has tinnitus related to noise exposure in service.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the claim of entitlement to service connection for bilateral tinnitus.  The Veteran testified in July 2017 that he had noise exposure in service and that he had tinnitus on-and-off since the military.  The Veteran is competent to report his symptoms (i.e. ringing ears), treatment, and onset.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's statements and testimony concerning noise exposure and onset of symptoms in service is more persuasive than other evidence of record.

Accordingly, the claim of entitlement to service connection for tinnitus is granted.


ORDER

The claim of entitlement to an evaluation in excess of 10 percent prior to July 13, 2016, and in excess of 30 percent therefrom for left knee chondromalacia is dismissed.

The claim of entitlement to an evaluation in excess of 10 percent prior to July 13, 2016, and in excess of 20 percent therefrom for right knee chondromalacia is dismissed.

An effective date earlier than July 13, 2016, for the assignment of a 30 percent evaluation for left knee chondromalacia is denied.

An effective date earlier than July 13, 2016, for the assignment of a 20 percent evaluation for right knee chondromalacia is denied.

The petition to reopen the previously denied claim for service connection for right ear hearing loss disability is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The Board finds that remand is necessary for a VA examination to address the Veteran's claim of entitlement to bilateral hearing loss disability related to noise exposure in service.  38 C.F.R. § 3.159(c)(4).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  The AOJ should associate with the claims file a complete copy of the Veteran's service entrance examination (all pages) as the scanned pages were covered by an additional piece of paper and only barely readable through this paper in the electronic claims file.

3.  After the above actions are completed, the Veteran should be scheduled for a VA audiological examination.  The claims file must be reviewed and the review noted in the report.  A complete medical history should be obtained.  Complete audiometric findings should be recorded using the most recent Disability Benefits Questionnaire.  For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  See 38 C.F.R. § 3.385.

The examiner should answer the following questions:

(a)  If a hearing loss disability for VA purposes is shown of one or both ears, is it as likely as not (50 percent or greater probability) related to service?  The Veteran's history of noise exposure should be accepted as truthful.

(b)  If a hearing loss disability for VA purposes is shown in the right ear, did any pre-existing hearing loss of the right ear shown on service entrance examination undergo a permanent worsening (i.e. aggravation) due to disease or injury in service, to include acoustic trauma and otitis media?

(i)  The examiner should consider that:  High frequency hearing loss was shown on service entrance examination using the ASA standards; high frequency hearing loss was shown on service separation examination using the ISO standards; and the Veteran was seen in service for episodes of otitis media.

(ii)  The examiner should consider that "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


